Citation Nr: 0208775	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-06 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a claim 
for TDIU.

In December 1999, the Board remanded the veteran's claim for 
TDIU to the RO in Cleveland, Ohio for additional development, 
to include VA examinations.  That development has been 
completed and the case is ready for appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSION OF LAW


The criteria for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claim in the statement of the case and supplemental 
statement of the cases issued throughout the duration of the 
appeal.  In addition, while the veteran indicated in April 
1995 that he was going to apply for disability benefits from 
the Social Security Administration, a response from that 
agency, received by the RO in August 1996, reflects that they 
did not have any information in their files concerning the 
appellant.  Furthermore, the Board remanded the veteran's 
claim in December 1999 to the RO in Cleveland, Ohio, in order 
to afford the veteran VA examinations of his service-
connected spine and psychiatric disorder.  The examinations 
were conducted in November 2000.  Finally, in light of the 
award for the claim of TDIU granted herein, the veteran is 
not prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation." 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)). A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

The veteran filed a claim for TDIU benefits in April 1995.  A 
review of that report reflects that the veteran indicated 
that he was unable to secure or follow any substantially 
gainful occupation because of his nervous and back 
conditions.  He indicated that he had last worked full-time 
in April 1995 as an equipment operator for the county highway 
department, that he would be applying for disability 
retirement benefits, that he had left his last job because of 
his "disability, and that he had not tried to obtain any 
other employment since he became too disabled to work.  He 
indicated that he had graduated from high school and had not 
received any additional training.  The veteran reported that 
he had undergone "upper back" surgery in March 1995, and 
that he had attempted to return to work.  He related that his 
lower back and nerves were his primary problems.  However, he 
reported that even with the relief of some of his upper back 
symptoms, he was unable to work and was on disability leave 
at that time. 

The veteran is service-connected for a dysthymic disorder 
evaluated as 30 percent disabling, and for residuals of an 
injury, degenerative disc disease at T12-L1, L4-5 and L5-S1, 
evaluated as 20 percent disabling.

Numerous private and VA medical reports and records submitted 
by the Public Employees Retirement System of Ohio (PERS), 
dating from 1993 to 2000, are of record.  A review of these 
records reflects that the veteran had been approved by PERS 
for disability benefits commencing June 1, 1995.  A review of 
a February 1996 letter from PERS to the veteran reflects that 
his disability application had been approved on the condition 
that he seek psychiatric treatment and be re-examined within 
one year.  

More recent medical records, submitted by PERS, include a 
June 1998 private physician's treatment report of the 
veteran, wherein it was reported that the veteran was 
suffering from a chronic major depressive episode with 
paranoid and anxiety features.  The physician indicated that 
the veteran also suffered from a chronic pain disorder due to 
three bulging discs in the lower lumbar region, central canal 
stenosis, and cervical spine degenerative disease.  It was 
the physician's opinion that the veteran had a dual diagnosis 
and that his psychiatric diagnosis was secondary to his 
chronic spine disorder.  The physician concluded that the 
veteran was totally and permanently disabled to perform the 
duties of his job due to his physical and emotional 
conditions. 

A VA mental disorders examination report, dated in November 
2000, reflects that the examiner had reviewed the veteran's 
claims files prior to the examination.   Following the 
examination, Axis I diagnoses of dysthymia, and a prior 
history of major depression were made.  There was no Axis II 
diagnosis. The Axis III diagnosis was intervertebral disc 
disease with chronic low back pain.  It was the VA examiner's 
opinion that the veteran's disability from work was not 
caused by depression or dysthymia at the present time.  The 
examiner indicated that the veteran's greatest disability 
resulted from his intervertebral disc problems.  The examiner 
concluded that the combination of the dysthymia and the back 
disorder, which in his opinion had triggered the dysthymia, 
had caused the veteran to become disabled.  Overall, the 
examiner opined that while the dysthymia alone did not render 
the veteran disabled, when it was combined with the 
intervertebral disk disease, the appellant was "certainly" 
disabled. 

A VA spine examination report, dated in November 2000, is 
also of record.  A review of that report reflects that the 
examiner reviewed the veteran's claims files prior to the 
examination.  After an examination of the veteran, diagnoses 
of residuals postoperative anterior cervical fusion and 
degenerative disk disease of the cervical, dorsal and lumbar 
spine were recorded.  The examiner concluded that the veteran 
was "indeed disabled from gainful employment."  

The veteran's employment history shows that he had worked as 
an equipment operator and that he had had been placed on 
disability commencing June 1, 1995.  Since the time that the 
veteran left employment, he has indicated that he has not 
received any additional education or training to allow him to 
perform any other type of employment.  

Upon review of the claims file, and after resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence more than supports the finding that the veteran 
is precluded from performing all forms of substantially 
gainful employment due to a combination of the service-
connected dysthymia and degenerative disc disease at T12-L1, 
L4-5 and L5-S1.



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

